| iGREMILLION, Judge,
concurring.
While I fundamentally agree with the majority opinion, I cannot agree that the award of $96,000.00 for the total budget of the coroner’s office is “necessary or unavoidable.” For example, the coroner of St. Landry Parish certified as necessary or unavoidable expenses the services of a chief deputy, an investigator, a secretary, a deputy coroner, a photographer, a practical nurse, and an assortment of contract doctors. He further certified certain accounting charges, association fees and dues, banking expenses, insurance, medical supplies, office copy and computer supplies, pager, postage, telephone service, and transportation costs as necessary or unavoidable expenses. I do not believe the trial court adequately addressed this issue, nor did it give a factual basis for its $96,000.00 judgment. I do not agree that this award is proper. It may be less, it may be more. I would respectfully concur with my colleagues, but I would reverse the award and remand the case to the trial court for a determination of the amount of each expense the trial court finds to be necessary and unavoidable.